Citation Nr: 1130026	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to June 1995.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the RO in Los Angeles, California.  The Veteran initially requested a Board hearing, but in July 2008, she withdrew her hearing request.

The Board remanded the appeal in February 2010 for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

In a February 2011 decision, the Appeals Management Center (AMC), granted service connection for schizoaffective disorder, bipolar type, and for a right knee disability.  The AMC also granted entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).  Hence the issues of service connection for an acquired psychiatric disorder and for a right knee disability (which were remanded by the Board in February 2010) are no longer in appellate status.

FINDINGS OF FACT

1.  There is clear and unmistakable evidence showing that the Veteran's seizure disorder existed prior to service and was not aggravated during service.

2.  Fibromyalgia began many years after active duty and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Seizure disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

2.  Fibromyalgia was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2004.  Additional notice was sent in March 2006, February 2010, April 2010, and July 2010 and the claims were readjudicated in a February 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence.  The Board notes that a VA examination has not been scheduled with respect to the claims.  However, in the absence of a disease, injury or event in service and a current condition, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board finds that a VA examination is not required as to the seizure disorder claim because there is clear and unmistakable evidence that the disorder preexisted service and was not aggravated by service, and is not required as to the fibromyalgia claim because there is no competent evidence of record indicating that fibromyalgia may possibly be associated with her active service. 

Repeated attempts to obtain additional service treatment records have been unsuccessful, and the Veteran was notified of this fact by a letter in July 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  In a March 2011 statement, the Veteran said she had no other information or evidence to submit.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Law and Regulations 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that there was no increase in disability during service, or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

The Board notes that the language of the aforementioned regulation at 38 C.F.R. § 3.304(b) (2004) was amended during the pendency of this claim and appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) (2010)).  The amended regulation requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  If there is clear and unmistakable evidence to show that the Veteran's disability was both preexisting and not aggravated by service, then the Veteran is not entitled to service-connected benefits.  Wagner, 370 F.3d at 1096.

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  

The Board notes that the presumption of service connection for fibromyalgia for Persian Gulf veterans is inapplicable in this case, as the Veteran had no foreign service and did not serve in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317(a)(2)(i) (2010).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

The Board notes that the Veteran's available service treatment records appear to be incomplete.  Multiple attempts to obtain additional service treatment records have been unsuccessful.   In cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the analysis of the appellant's claim has been undertaken with this heightened obligation in mind. However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated.  Russo v. Brown, 9 Vet. App. 46 (1996).  The presumed loss or destruction of Government records does not create an "adverse presumption" against the Government.  Jandreau, 492 F.3d at 1372.

The Veteran and her representative contend that she has a seizure disorder and fibromyalgia that were incurred in service.

As noted, the Veteran's service treatment records are incomplete, and do not include a copy of her service entrance medical examination report.  Available service treatment records from the Veteran's 1992-1995 period of active duty reflect that in a February 1995 Report of Medical History, the Veteran denied a history of dizziness, fainting spells, head injury, epilepsy, fits, and periods of unconsciousness.  She reported treatment for depression and migraines.  She did not report swollen or painful joints, and did not report a history of fibromyalgia.  In a February 1995 medical examination, the examiner noted that the Veteran had a scar under her left nostril and on the bridge of her nose secondary to a fall in childhood.  The neurologic system and extremities were listed as normal.

Private medical records dated from 2000 to 2004 reflect treatment for a variety of conditions, including a psychiatric disorder and seizure disorder.  A December 2000 note reflects that the Veteran was taking Dilantin.

A private treatment note dated in late August 2003 reflects that the Veteran was recently diagnosed with fibromyalgia.  In September 2003, her problem list included myalgia and myositis, and epilepsy.  The Veteran reported that she did not take Dilantin as prescribed.  She complained of pain in the upper neck, hands, fingers, low back and hips.  On examination, there was tenderness of the extremities.  The pertinent diagnostic assessments were anemia and multiple joint pain, rule out rheumatological disorder.  An October 2003 treatment note from M.D.D., MD, a rheumatologist, reflects that the Veteran had a current diagnosis of idiopathic grand mal seizure disorder since age 14, fibromyalgia, and hypermobility syndrome.  He noted that the Veteran reported total body pain for the past four to five months.  On musculoskeletal examination, there was hypermobility, and fibromyalgia tender points were present.  

An October 2003 private medical record from D.D.A., MD, reflects that the Veteran gave a history of epilepsy status post head trauma and coma at age 14.  She reported that she was made drunk at a party at age 14, had multiple injuries to her face and was in a coma for 2 days, and was left with seizures and chronic headaches.

VA medical records dated from 2004 to the present reflect treatment for a variety of conditions including bipolar disorder, seizure disorder, fibromyalgia, and migraine headaches.

An August 2004 initial VA treatment note reflects that the Veteran reported a history of partial complex seizure disorder, bipolar disorder, migraine and fibromyalgia.  She reported that she was receiving treatment from a private neurologist and a psychiatrist.  The diagnostic assessment was prior medical history of fibromyalgia, and complex partial seizures.  The physician noted that fibromyalgia was diagnosed in August 2002.  

A November 2004 VA neurology note reflects that the Veteran had a history of bipolar disorder, complex partial seizures, migraine, panic attack, and fibromyalgia.  She reported that her maternal grandmother had seizures.  She reported that her seizures began after a traumatic fall in the 9th grade which resulted in her being hospitalized in a coma for three days.  Her seizures were controlled without medication between the ages of 16 to 25, but she had required some antiepileptic drugs for the last ten years.  She described two types of seizures:  one type in which she "spaced out" for up to five minutes and was currently witnessed about once per week, and the second type she labeled "the dead fish flop" in which she fell down, stiffened, her eyes rolled back and all four extremities shook for one to two minutes.  The latter type occurred once or twice per month on her current medications, which consisted of Tegretol, Depakote and Topamax.  She previously had somewhat better control on Dilantin.  She also suffered from migraines which started about ten years ago.  A neurological examination was performed, and the diagnostic assessment was history of bipolar disorder, complex partial seizures with secondary tonic clonic generalization, migraine and fibromyalgia.

In an addendum later in November 2004, the neurologist indicated that the Veteran's seizures started after head trauma from the Veteran's fall in 9th grade.  She was in a coma for several days, and the seizures started a month after the injury.  She had staring spells lasting for minutes as well as episodes of body stiffening with loss of consciousness.  The Veteran reported that she had a period in her late teens/early 20s without seizures but they reappeared at around age 25 and had not been effectively controlled since.  The diagnosis was likely complex partial seizure disorder post-trauma.

In her November 2004 claim, the Veteran asserted that partial seizure disorder and fibromyalgia (as well as other disabilities) began on October 28, 2003.  She reported receiving VA treatment for these disabilities.

A December 2004 VA community and rehabilitative psychiatry consultation note reflects that the Veteran reported that she served in the Army from 1992 to 1995 as a computer specialist, and had problems getting along with her supervisor, but felt generally that her time in the Army was a positive growth experience.  She stated that her seizure disorder started when she suffered a head injury as a result of a fall while playing at age 14.  She said the seizures disappeared for many years but reappeared in the late 1990s.

VA rheumatology notes dated in August and November 2008 reflect that the examiner indicated that the Veteran had fibromyalgia diagnosed in 2005 at the West Los Angeles VA Medical Center.  The physician opined that the Veteran's myalgias/arthralgias were likely a combination of both fibromyalgia and vitamin D deficiency.  Subsequent VA medical records reflect ongoing treatment for seizure disorder and fibromyalgia, as well as multiple other medical conditions.

A January 2009 VA neurology note reflects that the Veteran reported a history of daydreaming as a child and episodes of not paying attention.  She had a tonic/clonic seizure in 9th grade and was put on Phenobarbital, then later switched to Dilantin.  She stopped seizure medications when she was pregnant at age 17 and did not have seizures again until about ten years ago.  She reported that she was put on Dilantin in 1995 and switched to Depakote in 2003.  The diagnostic assessment was complex partial seizures.

After a review of all of the evidence of record, the Board finds that as the report of the Veteran's service entrance medical examination is missing, it cannot be said that seizure disorder was "noted" in that examination report.  See  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Thus the presumption of soundness attaches.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The Court has held that the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of a Veteran's own admission of a pre-service history of medical problems.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As to the preexistence prong of the presumption of soundness, the Board finds that there is clear and unmistakable evidence demonstrating that seizure disorder existed prior to service.  Multiple post-service medical records reflect the Veteran's consistent and credible reports of seizures beginning at age 14, in 9th grade, after head trauma and coma.  Moreover, her February 1995 service medical examination noted scars on her face from a childhood fall, and in October 2003, she told Dr. A. that she was made drunk at a party at age 14, had multiple injuries to her face and was in a coma for 2 days, and was left with seizures and chronic headaches.  Particularly significant is the 1995 notation of a residual scar from a childhood facial injury.  See 38 C.F.R. § 3.303(c).  The Board finds that the above evidence constitutes clear and unmistakable evidence showing that seizure disorder existed prior to service.  

As to the aggravation prong of the presumption of soundness, for the reasons discussed below, the Board finds that there is clear and unmistakable evidence demonstrating that seizure disorder was not aggravated by service.  There is no evidence of treatment for seizure disorder in service, seizure disorder was not diagnosed at separation examination in February 1995, and in February 1995 the Veteran denied a history of dizziness, fainting spells, head injury, epilepsy, fits, and periods of unconsciousness.  There is no medical evidence of treatment for seizures dated prior to 2000.  Moreover, the Veteran has never reported that she was treated for seizure disorder in service.  In her November 2004 claim, the Veteran asserted that partial seizure disorder began on October 28, 2003.  The Board finds that this statement is not credible, as it contradicts her several prior statements made to treating physicians regarding the pre-service onset of her seizures.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

Several post-service treatment records show that the Veteran reported that although she had seizures from age 14 to 17, she then had a period with complete absence of seizures until about age 25, or until the late 1990s.  Although her recollection of the date of recurrence of her seizures has varied, she has consistently told treating physicians that she had a lengthy period of remission after age 17.  See Rucker, 10 Vet. App. at 73 (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The earliest post-service medical evidence of resumption of seizures is dated in December 2000, which is more than five years after separation from service.  The Board finds that there is clear and unmistakable evidence that the preexisting seizure disorder was not aggravated by service.  

The Board finds that presumption of soundness is rebutted as to seizure disorder.  Service connection can only be established if the pre-existing seizure disorder was aggravated in service.  The same evidence which rebuts the presumption of soundness also serves to show that there was no aggravation in service. 

Considering the case under the law and regulations pertaining to aggravation, the Board also finds that the seizure disorder did not increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b).  The Court has made clear that aggravation may not be conceded where the disability underwent no increase in severity during service.  Id.; see also Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) (noting that in order to establish aggravation, the preexisting disorder must have undergone a lasting worsening, that is, a worsening that existed at the time of separation).

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for seizure disorder.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the claim for service connection for fibromyalgia, available service treatment records are negative for this disorder, the condition was not shown on service separation examination, and the Veteran did not complain of fibromyalgia symptoms at separation.  The post-service medical evidence does not reflect complaints or treatment related to fibromyalgia for approximately eight years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service in 1995 and initial reported symptoms related to fibromyalgia in approximately 2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Moreover, although the Veteran contends that this condition is related to service, she has never stated that her current fibromyalgia symptoms began in service or soon thereafter.  In fact, in her original claim for service connection, she stated that the condition began in October 2003.  Thus the Board finds that continuity of fibromyalgia symptoms since service is not shown.  Finally, there is no medical evidence linking the current fibromyalgia to service.

The Board has considered the appellant's arguments to the effect that her current fibromyalgia is related to service.  The record on appeal, however, contains no medical evidence to support such a theory.  Even though the appellant is competent to provide testimony as to her symptoms or other matters within her personal observation, since she is not a medical professional, she is not competent to opine as to the etiology of her current fibromyalgia.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, these statements are afforded no probative weight.  The Board concludes that the weight of the evidence is against the claim for service connection for fibromyalgia, and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for seizure disorder is denied.

Service connection for fibromyalgia is denied.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


